 

Exhibit 10.01

 

LOAN DOCUMENT MODIFICATION AGREEMENT

 

This Loan Document Modification Agreement (this "Agreement") is made as of this
16 day of May, 2017, by and between Middlesex Savings Bank, a banking
corporation organized and existing under the laws of Massachusetts, of 6 Main
Street, Natick, Massachusetts 01760 "Lender"), and Dynasil Corporation of
America of 313 Washington Street, Suite 403, Newton, Massachusetts 02458 (the
"Borrower"); and Optometrics Corporation of 8 Nemco Way, Ayer, Massachusetts
01432, Radiation Monitoring Devices, Inc. of 44 Hunt Street, Watertown,
Massachusetts 02472, RMD Instruments Corp. of 44 Hunt Street, Watertown,
Massachusetts 02472, Evaporated Metal Films Corp. of 239 Cherry Street, Ithaca,
New York 14850, and Dynasil Biomedical Corp. of 44 Hunt Street, Watertown,
Massachusetts 02472 (the "Guarantors").

 

Whereas, on May 1, 2014 Lender made a loan (the "Loan") to Borrower evidenced by
a Revolving Line of Credit Note dated May 1, 2014 from Borrower to Lender in the
original principal amount of Four Million ($4,000,000) Dollars (the "LOC Note");
and

 

Whereas, as security for the payment and performance of Borrower's obligations
under the LOC Note, Borrower and Guarantors executed and delivered to Lender,
(i) a Loan and Security Agreement dated May 1, 2014 between Borrower and Lender
(the "Loan Agreement"); and (ii) UCC-1 Financing Statements covering the
Collateral described in the Loan Agreement and filed with the Secretary of State
of the Commonwealth of Massachusetts, State of New York and State of Delaware
(the "UCC-1 Financing Statements"); and (iii) Entity Guaranty and Security
Agreements, all dated May 1, 2014 from Guarantors to Lender (the "Guaranties");
and (iv) a Stock Pledge Agreement by Borrower dated May 1, 2014 (the "Stock
Pledge"); and (v) a Subordination Agreement dated as of May 1, 2014 given by
Massachusetts Capital Resource Company ("MCRC") to Lender (the "MCRC
Subordination") by which all debt of Borrower to MCRC (the "Junior Debt") is
subordinated to all Obligations of Borrower to Lender. Collectively, the Loan
Agreement, the UCC-1 Financing Statements, the Guaranties, the Stock Pledge, and
the MCRC Subordination are referred to, together with various other documents
referred to therein, as the "Security Instruments"; and

 

Whereas, Borrower and Lender amended the terms of the Loan pursuant to a Loan
Document Modification Agreement dated September 29, 2015, by adding or modifying
certain financial covenants by Lender, granting to Borrower consent to pay-down
or pay-off certain amounts of the Junior Debt, and by adding an option on the
part of Borrower to term out a certain amount of Advances made to Borrower under
the LOC Note; and

 

Whereas, Borrower and Lender further amended the terms of the Loan pursuant to a
Second Amendment of Loan Agreement dated December 2, 2016, to (i) provide for
Borrower to pay dividends under certain circumstances, (ii) make a distribution
to Dynasil Biomedical Corp. to invest in Xcede Technologies, and (iii) modify
the debt service coverage covenant; and

 

Whereas, Lender has agreed to extend an equipment line of credit to Borrower and
to extend the Advance Period Termination Date for the Loan as described herein.

 

Now, therefore, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, it is hereby agreed as follows:

 



   

 

 

1.           The first paragraph of Section 1.1.2 of the Loan Agreement is
hereby deleted in its entirety, and the following new first paragraph is
substituted therefor:

 

"1.1.2         Revolving Line of Credit Loan. A Revolving Line of Credit Loan,
evidenced by a Revolving Line of Credit Note dated May 1, 2014, allowing
advances aggregating not more than Four Million and 00/100 ($4,000,000.00)
Dollars (the 'Line of Credit Note'). The availability of Advances under the
Revolving Line of Credit Loan shall expire on April 30, 2020, unless renewed by
the Lender in writing. Such date, as it may be so extended, is referred to as
the 'Advance Period Termination Date' upon which date all outstanding principal
and unpaid interest shall become due and payable."

 

2.           The Loan Agreement is hereby amended to add the following new
Section 1.1.3 thereto:

 

"1.1.3         Non-Revolving Equipment Line of Credit/Demand Loan. A
Non-Revolving Equipment Line of Credit/Demand Loan evidenced by a Non-Revolving
Equipment Line of Credit/Demand Note dated May 16, 2017, allowing advances
aggregating not more than One Million ($1,000,000.00) Dollars (the 'Equipment
Line of Credit Note'). Subject to the demand of Lender, the availability of
credit under the Non-Revolving Equipment Line of Credit/Demand Loan shall expire
on May 31, 2018, unless renewed by Lender in writing. Such Equipment Line of
Credit Note and all Term Notes executed pursuant thereto, together are referred
to as the 'Notes', as such Notes may be modified, extended and/or amended from
time to time.

 

Borrower agrees to pay Lender all advances (each, an 'Advance'), whether
pursuant to the Notes or otherwise, all of which, together with all other
indebtedness, liabilities and commitments which Borrower owes to Lender, whether
(a) arising under this Agreement or otherwise, (b) now existing or hereafter
arising, or (c) direct or indirect, absolute or contingent, joint or several,
due or not due, are referred to as the 'Obligation(s)'.

 

All advances under the Equipment Line of Credit Note are being made upon the
terms contained in this Agreement, the Notes and any other Security Instruments
(as defined herein), the terms of which are incorporated herein.

 

No Advance under the Equipment Line of Credit shall exceed eighty (80%) percent
of the net purchase price (exclusive of any soft costs, transportation or
installation charges) of new equipment or eighty (80%) percent of the Net
Orderly Liquidation Value of used equipment. The term 'Net Orderly Liquidation
Value' or 'NOLV' means the value of equipment that is estimated to be
recoverable in an orderly liquidation of such equipment, stated at cost under a
court authorized going out of business sale, net of liquidation expenses, such
value to be as determined from time to time by Lender in its commercially
reasonable discretion or by a qualified appraisal company selected by Lender
(excluding all shipping and related soft costs) of the equipment, expenditures
or improvements referred to therein."

 



  -2- 

 

 

3.           The second paragraph of Section 1.4 of the Loan Agreement,
commencing with the words "The Advance Rate", is hereby deleted in its entirety,
and the following new second paragraph is substituted therefor:

 

"The Advance Rate shall also include fifty (50%) percent of Eligible Unbilled
Receivables of the Borrowers and the Guarantors, which for the purposes hereof
and in connection with the Borrowing Base Certificate, shall be defined as
receivables that have not yet been billed but otherwise constitute Eligible
Accounts Receivable as set forth herein, excluding those which remain unbilled
for forty-five (45) or more days after completion of the goods or services to
which such unbilled receivables relate."

 

4.           Section 3.4 of the Loan Agreement is hereby deleted in its
entirety, and the following new Section 3.4 is substituted therefor:

 

"3.4         Loans and Investments; Make any loan or advance (other than in the
ordinary course of business and other than inter-company loans made to a
Guarantor) or declare any dividends or make any distributions to any individual
or entity or make any investment in or with any individual or entity, except
that (i) Borrower may pay dividends, provided that no Event of Default exists at
the time of the proposed dividend after giving effect to such dividends and
Borrower is in compliance with the financial covenants set forth in Section 4.9
and 4.9(a) of this Agreement, and (ii) Borrower may distribute the entirety of
its fifty-nine (59%) percent shareholdings in Xcede Technologies (a joint
venture between Biomedical and the Mayo Clinic) to the shareholders of Borrower,
solely for the purpose of divestiture of Xcede Technologies, provided that no
Event of Default exists at the time of the proposed distribution or after giving
effect thereto and Borrower remains in compliance with the financial covenants
contained in this Agreement."

 

5.           Section 6.1.1 of the Loan Agreement is hereby deleted in its
entirety, and the following new Section 6.1.1 is substituted therefor:

 

"6.1.1 Borrower shall fail to make any payment of principal, interest, or any
other charge, cost or expense pursuant to the Notes, any note executed and
delivered by Borrower to Lender subsequent hereto evidencing Borrowers
Obligations to Lender, or any of the Security Instruments as and when due and
payable."

 

6.           Borrower and Guarantors confirm that the Security Instruments, as
amended by or added to in connection with this Agreement, constitute the valid
and enforceable obligations of Borrower and Guarantors, and that neither
Borrower nor Guarantors has any existing claims, defenses or rights of setoff
with respect thereto.

 

7.           Borrower and Guarantors hereby warrant and represent that the
statements set forth in the recitals above are true and correct, and that all
representations and warranties made by Borrower and Guarantors in the Security
Instruments continue to be true and correct in all material respects.

 



  -3- 

 

 

8.           It is further agreed that this Agreement shall not, in any manner,
release, relinquish, or otherwise affect the liens, security interests, and
rights created by or arising under the Security Instruments or its priority over
other liens, charges, or encumbrances affecting the Collateral referred to
therein (except by extending such lien to secure, inter alia, any and all new
obligations created hereby and pursuant to the Equipment Line of Credit Note and
any term notes executed in connection herewith) or Borrower’s or Guarantors'
liability thereunder; and all other terms, conditions and covenants therein
contained which are not hereby amended, are hereby ratified and confirmed as
previously written.

 

9.           Borrower and Guarantors hereby acknowledge that there are and were
no oral or written representations, warranties, understandings, stipulations,
agreements or promises made by any party or by any agent, employee or other
representative of any party, pertaining to the subject matter of this Agreement
which have not been incorporated herein. No express or implied consent to any
further modifications involving any of the matters set forth in the Security
Instruments or herein shall be inferred or implied by Lender's execution of this
Agreement. Any further modification of the Loan Agreement shall require the
express written approval of Lender. No provision hereof shall be modified or
limited except by a written instrument signed by the parties hereto, expressly
referring hereto and to the provision so modified or limited.

 

10.         Except as expressly amended and modified by this Agreement all of
the terms and conditions of the Security Instruments shall remain in full force
and effect, and shall apply to any advances made pursuant to the Equipment Line
of Credit Note and any term notes executed in connection therewith.

 

[Remainder of Page Left Intentionally Blank

Signature Page to Follow]

 

  -4- 

 

 

Executed under seal this 16 day of May, 2017.

 

  MIDDLESEX SAVINGS BANK         By: s/ Tony Zhang     Tony Zhang, Senior Vice
President         DYNASIL CORPORATION OF AMERICA         By: s/ Robert Bowdring
    Robert Bowdring, Chief Financial Officer         OPTOMETRICS CORPORATION    
    By: s/ Robert Bowdring     Robert Bowdring, Chief Financial Officer        
RADIATION MONITORING DEVICES, INC.         By: s/ Robert Bowdring     Robert
Bowdring, Chief Financial Officer         RMD INSTRUMENTS CORP.         By: s/
Robert Bowdring     Robert Bowdring, Chief Financial Officer         EVAPORATED
METAL FILMS CORP.         By: s/ Robert Bowdring     Robert Bowdring, Chief
Financial Officer         DYNASIL BIOMEDICAL CORP.         By: s/ Robert
Bowdring     Robert Bowdring, Chief Financial Officer

 



  -5- 

